Exhibit 10.3

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is entered into by
and between William L. Harvey (“Executive”) and ILG, Inc. (f/k/a Interval
Leisure Group, Inc.), a Delaware corporation (the “Company”), as of the 24th day
of March, 2017 (the “Effective Date”).

WHEREAS,  the Company and the Executive entered into an Employment Agreement
(together with the Standard Terms and Conditions attached to such Employment
Agreement, the “Original Agreement”) whereby Company employed Executive,
effective as of June 30, 2008;

WHEREAS, as approved by the Compensation and Human Resources Committee of the
Board (“Board”), the Company and Executive have agreed to certain modifications
of the Original Agreement such that it is reasonable to amend and restate the
Original Agreement through the execution of this Agreement; and

WHEREAS, upon the parties’ mutual execution of this Agreement, the Original
Agreement will be superseded in its entirety by this Agreement and will
terminate and be of no further force or effect.

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
Executive and the Company have agreed and do hereby agree as follows:

1A.      EMPLOYMENT.  During the Term (as defined below), the Company shall
employ Executive, and Executive shall be employed, as Chief Financial Officer of
the Company.  During Executive’s employment with the Company, Executive shall do
and perform all services and acts necessary or advisable to fulfill the duties
and responsibilities as are commensurate and consistent with Executive’s
position and shall render such services on the terms set forth herein.  During
Executive’s employment with the Company, Executive shall report directly to the
Chief Executive Officer of the Company (the “CEO”).  Executive shall have such
powers and duties with respect to the Company as may reasonably be assigned to
Executive by the CEO, to the extent consistent with Executive’s position.
 Executive agrees to devote all of Executive’s working time, attention and
efforts to the Company and to perform the duties of Executive’s position in
accordance with the Company’s policies as in effect from time to
time.  Executive may (i) serve as a director or member of a committee or
organization involving no actual or potential conflict of interest with the
Company and its Affiliates; (ii) deliver lectures and fulfill speaking
engagements; (iii) engage in charitable and community activities; and (iv)
invest his personal assets in such form or manner that will not violate this
Agreement or require services on the part of Executive in the operation or
affairs of the companies in which those investments are made; provided the
activities described in clauses (i), (ii), (iii) or (iv) do not materially
affect or interfere with the performance of Executive’s duties and obligations
to the Company or conflict with such policies as may be adopted from time to
time by the Board.    Executive’s principal place of employment shall be the
Company’s offices located in Miami, Florida.  

2A.      TERM.  The term of this Agreement shall begin on the Effective Date and
shall continue until such time as (i) Executive provides the Company not less
than sixty (60) days’ written





1

--------------------------------------------------------------------------------

 



notice of his intent to separate from the Company pursuant to Section 1(c) of
the Standard Terms and Conditions; or (ii) either party terminates this
Agreement in accordance with Section 1 of the Standard Terms and Conditions (the
“Term”).

Notwithstanding the termination of the Term, certain terms and conditions herein
may specify a greater period of effectiveness.

3A.      COMPENSATION.

(a)       BASE SALARY.  During the Term, the Company shall pay Executive an
annual base salary of $420,000 (the “Base Salary”), payable in equal biweekly
installments (or, if different, in accordance with the Company’s payroll
practice as in effect from time to time).  During the Term, the Base Salary will
be reviewed annually and is subject to adjustment at the discretion of the
Board, but in no event shall the Company pay Executive a Base Salary less than
that set forth above during the period that Executive is employed with the
Company.  For all purposes under this Agreement, the term “Base Salary” shall
refer to the Base Salary as in effect from time to time.

(b)       ANNUAL INCENTIVE COMPENSATION.

(i)      During the Term, Executive shall be eligible to receive an annual bonus
(the “Annual Bonus”) subject to the terms of  the 2013 Interval Leisure Group
Stock and Incentive Compensation Plan, as amended from time to time and any
successor plan thereto (collectively, the “2013 Plan”) and the terms of this
Agreement with a target annual incentive opportunity of 80% of Base Salary (the
“Target Bonus Opportunity”), based upon the Company’s achievement of certain
financial performance targets, as such are established by the Compensation and
Human Resources Committee of the Board (the “Committee”).  Unless otherwise
determined by the Committee, the amount of Executive’s Annual Bonus shall be
based (A) 60% on the Company’s actual consolidated Adjusted EBITDA performance
against the Company’s consolidated Adjusted EBITDA target for the applicable
fiscal year, (B) 15% on the Company’s actual consolidated revenue performance
against the Company’s consolidated revenue performance targets for such fiscal
year and (C) 30% on Executive’s subjective individual performance.     

(ii)      The Company shall pay to Executive any earned Annual Bonus no later
than March 15th immediately following the end of the annual performance period
during which Executive earned an Annual Bonus (unless Executive has elected to
defer receipt of such Annual Bonus pursuant to an arrangement that meets the
requirements of Section 409A (as defined below)); provided, in each instance,
payment of Executive’s Annual Bonus is conditioned upon the Committee’s
certification of actual performance against the applicable
 Committee-approved financial performance targets in accordance with the
Committee’s historical past practices.

(c)       LONG-TERM INCENTIVE COMPENSATION.

(i)      Subject to the terms of this Agreement, all awards of Company
restricted stock units (“Company RSUs”) (each such unit corresponding to one
share of common stock of the Company (“Company Common Stock”)) held by Executive
as of the Effective Date, including, without limitation, those granted on or
about February 14, 2017 (collectively, the





2

--------------------------------------------------------------------------------

 



“Existing Awards”) shall continue to be governed by the 2013 Plan and the Award
Notice and the Terms and Conditions associated with each such Existing Award and
shall be eligible to vest in accordance with their original vesting schedule.

(ii)      During the Term, Executive shall be eligible to participate in the
Company’s long-term incentive program, with a target annual award level of
$600,000, in accordance with the Company’s policies as in effect from time to
time (collectively, the “Future Awards”); provided, Executive acknowledges and
agrees that his eligibility to participate in this program is subject to a
number of factors, including, without limitation, the Company’s continuation of
a long-term incentive program, the performance of the Company, the availability
of RSUs and Company Common Stock to effectuate such grant and the Committee’s
approval of each such award as well as the performance criteria associated
therewith.  Executive further acknowledges and agrees that each such award is
subject to the terms and conditions of the 2013 Plan and the Award Notice and
the Terms and Conditions associated with each such Future Award.

(d)       BENEFITS.  During the Term, Executive shall be entitled to participate
in any welfare, health and life insurance and pension benefit and incentive,
perquisite and fringe benefit programs as may be adopted from time to time by
the Company on the same basis as that provided to similarly situated employees
of the Company.  Without limiting the generality of the foregoing, Executive
shall be entitled to the following benefits:

(i)       Reimbursement for Business Expenses.  During the Term, the Company
shall reimburse Executive for all reasonable, necessary and documented expenses
incurred by Executive in performing Executive’s duties for the Company, on the
same basis as similarly situated employees and in accordance with the Company’s
policies as in effect from time to time.

(ii)      Vacation.  During the Term, Executive shall be entitled to paid
vacation each year, in accordance with the plans, policies, programs and
practices of the Company applicable to similarly situated employees of the
Company generally.

4A.      NOTICES.  All notices and other communications under this Agreement
shall be in writing and shall be given by first-class mail, certified or
registered with return receipt requested, or by hand delivery, or by overnight
delivery by a nationally recognized carrier, in each case to the applicable
address set forth below, and any such notice is deemed effectively given when
received by the recipient (or if receipt is refused by the recipient, when so
refused):

If to the Company:

ILG, Inc.

 

6262 Sunset Dr.

 

Miami, Florida 33143

 

Attn: General Counsel

 

 

If to Executive:

William L. Harvey

 

At the last address indicated in the Company’s records.

 

Either party may change such party’s address for notices by notice duly given
pursuant hereto.





3

--------------------------------------------------------------------------------

 



5A.      GOVERNING LAW; JURISDICTION.  This Agreement and the legal relations
thus created between the parties hereto (including, without limitation, any
dispute arising out of or related to this Agreement) shall be governed by and
construed under and in accordance with the internal laws of the State of Florida
without reference to its principles of conflicts of laws.  Any dispute between
the parties hereto arising out of or related to this Agreement will be heard and
determined before an appropriate federal court located in the State of Florida
in Miami-Dade County, or, if not maintainable therein, then in an appropriate
Florida state court located in Miami-Dade County, and each party hereto submits
itself and its property to the non-exclusive jurisdiction of the foregoing
courts with respect to such disputes.

Each party hereto (i) agrees that service of process may be made by mailing a
copy of any relevant document to the address of the party set forth above,
(ii) waives to the fullest extent permitted by law any objection which it may
now or hereafter have to the courts referred to above on the grounds of
inconvenient forum or otherwise as regards any dispute between the parties
hereto arising out of or related to this Agreement, (iii) waives to the fullest
extent permitted by law any objection which it may now or hereafter have to the
laying of venue in the courts referred to above as regards any dispute between
the parties hereto arising out of or related to this Agreement and (iv) agrees
that a judgment or order of any court referred to above in connection with any
dispute between the parties hereto arising out of or related to this Agreement
is conclusive and binding on it and may be enforced against it in the courts of
any other jurisdiction. 

6A.      COUNTERPARTS.  This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

7A.      STANDARD TERMS AND CONDITIONS.  Executive expressly understands and
acknowledges that the Standard Terms and Conditions attached hereto are
incorporated herein by reference, deemed a part of this Agreement and are
binding and enforceable provisions of this Agreement.  References to “this
Agreement” or the use of the term “hereof” shall refer to this Agreement, its
Exhibit A and the Standard Terms and Conditions attached hereto, taken as a
whole.

8A.      Section 409A of the Internal Revenue Code. 

(a)       This Agreement is intended to comply with the requirements of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), and the
rules and regulations issued thereunder (“Section 409A”) or an exemption and
shall in all respects be administered in accordance with Section 409A.

(b)       Any amounts payable under this Agreement solely on account of an
"involuntary" separation from service within the meaning of Section 409A shall
be, to the maximum extent possible, excludible from the requirements of Section
409A, either as involuntary separation pay or as short-term deferral amounts.
Each payment under this Agreement shall be treated as a separate payment for
purposes of Section 409A. 





4

--------------------------------------------------------------------------------

 



(c)       In no event may Executive, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement.  In no event shall
the Company or any of its Affiliates be liable for any additional tax, interest,
or penalties that may be imposed on Executive as a result of Section 409A or any
damages for failing to comply with Section 409A. 

(d)       For purposes of this Agreement, a “Separation from Service” occurs
when Executive dies, retires or otherwise has a separation of employment with
the Company that constitutes a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h)(1), without regard to the optional
alternative definitions available thereunder.  Notwithstanding anything in the
Agreement to the contrary, distributions upon termination of employment of
amounts that constitute “deferred compensation” subject to Section 409A may only
be made upon a Separation from Service. 

(e)       To the extent that any reimbursement or in-kind benefit pursuant to
this Agreement is taxable to Executive, Executive shall provide the Company with
documentation of the related expenses promptly so as to facilitate the timing of
the reimbursement payment, or in-kind benefits contemplated by this section, and
any reimbursement payment, or in-kind benefits, due to Executive pursuant to
such provision shall be paid to Executive on or before the last day of
Executive’s taxable year following the taxable year in which the related expense
was incurred.  Executive’s right to reimbursement or in-kind benefits pursuant
to this Agreement is  not subject to liquidation or exchange for another benefit
and the amount of expenses eligible for reimbursement, or in-kind benefits that
Executive receives in one taxable year shall not affect the amount of such
benefits, or in-kind benefits that Executive receives in any other taxable year.

(f)       Notwithstanding any provision of this Agreement to the contrary, in
the event that Executive is a “specified employee” (within the meaning of
Section 409A) on the date of termination of Executive’s employment with the
Company and the Cash Severance Payments or CIC Cash Severance Payments to be
paid within the first six months following such date (the “Initial Payment
Period”) exceed the amount referenced in Treas. Regs. Section
1.409A-1(b)(9)(iii)(A) (the “Limit”), then (1) any portion of the Cash Severance
Payments or CIC Cash Severance Payments that is payable during the Initial
Payment Period that does not exceed the Limit shall be paid at the times set
forth in Section 1(d)(i), (2) any portion of the Cash Severance Payments or CIC
Cash Severance Payments that exceeds the Limit (and would have been payable
during the Initial Payment Period but for the Limit) shall be paid, with
Interest, on the first business day of the first calendar month that begins
after the six-month anniversary of Executive’s Separation from Service and (3)
any portion of the Cash Severance Payments or CIC Cash Severance Payments that
is payable after the Initial Payment Period shall be paid at the times set forth
in Section 1(d)(i).  For purposes of this Section 8A.(f), “Interest” shall mean
interest at the applicable federal rate provided for in Section 7872(f)(2)(A) of
the Code, from the date on which payment would otherwise have been made but for
any required delay through the date of payment.

(g)       If the maximum period within which Executive must sign and not revoke
the Release would begin in one calendar year and expire in the following
calendar year, then any payments contingent on the occurrence of the Release
Effective Date shall be made in such following calendar year (regardless of the
year of execution of such release) if payment in such following calendar year is
required in order to comply with Section 409A. 





5

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
delivered by its duly authorized officer and Executive has executed and
delivered this Agreement on March 24, 2017.

 

 

 

ILG, INC.

 

 

 

 

 

/s/ Craig M. Nash

 

By:

Craig M. Nash

 

Title:

Chairman, President and Chief Executive Officer

 

 

 

 

 

/s/ William L. Harvey

 

WILLIAM L. HARVEY

 





6

--------------------------------------------------------------------------------

 



STANDARD TERMS AND CONDITIONS

1.         TERMINATION OF EXECUTIVE’S EMPLOYMENT.

(a)       DEATH.  In the event Executive’s employment hereunder is terminated by
reason of Executive’s death, the Company shall pay Executive’s designated
beneficiary or beneficiaries, within thirty (30) days of Executive’s death in a
lump sum in cash, (i) Executive’s Base Salary through the end of the month in
which death occurs and (ii) any other Accrued Obligations (as defined in Section
1(f) below).

(b)       DISABILITY.  If, as a result of Executive’s incapacity due to physical
or mental illness (“Disability”), Executive shall have been absent from the
full-time performance of Executive’s duties with the Company for a period of
four (4) consecutive months and, within thirty (30) days after written notice is
provided to Executive by the Company (in accordance with Section 4A. of the
Agreement), Executive shall not have returned to the full-time performance of
Executive’s duties, Executive’s employment under this Agreement may be
terminated by the Company for Disability.  During any period prior to such
termination during which Executive is absent from the full-time performance of
Executive’s duties with the Company due to Disability, the Company shall
continue to pay Executive’s Base Salary at the rate in effect at the
commencement of such period of Disability, offset by any amounts payable to
Executive under any disability insurance plan or policy provided by the
Company.  Upon termination of Executive’s employment due to Disability, the
Company shall pay Executive within thirty (30) days of such termination (i)
Executive’s Base Salary through the end of the month in which termination occurs
in a lump sum in cash, offset by any amounts payable to Executive under any
disability insurance plan or policy provided by the Company; and (ii) any other
Accrued Obligations.

(c)       TERMINATION FOR CAUSE OR WITHOUT GOOD REASON.  Executive shall have
the right to terminate his employment without Good Reason.  Upon the termination
of Executive’s employment by the Company for Cause (as defined below), or by
Executive without Good Reason, the Company shall have no further obligation
hereunder, except for the payment of any Accrued Obligations and, where
applicable, the Company’s compliance with its obligations under Section 1(h)
below.  As used herein, “Cause” shall mean:  (i) the plea of guilty or nolo
contendere to, or conviction for, the commission of a felony offense by
Executive; provided,  however, that after indictment, the Company may suspend
Executive from the rendition of services, but without limiting or modifying in
any other way the Company’s obligations under this Agreement; provided,
 further, that Executive’s employment shall be immediately reinstated if the
indictment is dismissed or otherwise dropped and there are not otherwise grounds
to terminate Executive’s employment for Cause; (ii) a material breach by
Executive of a fiduciary duty owed to the Company; provided that the CEO
determines, in the CEO’s good faith discretion, that such material breach
undermines the CEO’s confidence in Executive’s fitness to continue in his
position, as evidenced in writing from the CEO; (iii) a material breach by
Executive of any of the covenants made by Executive in Section 2 hereof;
provided,  however, that in the event such material breach is curable, Executive
shall have failed to remedy such material breach within ten (10) days of
Executive having received a written demand for cure by the CEO, which demand
specifically identifies the manner in which the





7

--------------------------------------------------------------------------------

 



Company believes that Executive has materially breached any of the covenants
made by Executive in Section 2 hereof; (iv) the willful or gross neglect by
Executive of the material duties required by this Agreement following receipt of
written notice from the CEO which specifically identifies the nature of such
willful or gross neglect and a reasonable opportunity to cure; or (v) a knowing
and material violation by Executive of any Company policy pertaining to ethics,
wrongdoing or conflicts of interest.

(d)       TERMINATION BY THE COMPANY OTHER THAN FOR DEATH, DISABILITY OR CAUSE
OR RESIGNATION BY EXECUTIVE FOR GOOD REASON.  If Executive’s employment
hereunder is terminated prior to the expiration of the Term by the Company for
any reason other than Executive’s death or Disability or for Cause, or if
Executive terminates his employment hereunder prior to the expiration of the
Term for Good Reason (any such termination, a “Qualifying Termination”), then:
(1) the Company shall pay Executive within thirty (30) days of the date of such
Qualifying Termination any Accrued Obligations in a lump sum cash payment and
(2)  Executive shall be eligible for the following severance benefits, subject
to Executive’s execution of a Release within 45 days following such Qualifying
Termination pursuant to Section 1(d)(iv) and the Release Effective Date (as
defined below) has occurred:

(i)        (A)   Except where such Qualifying Termination occurs within
twenty-four (24) months following a Change of Control, (1) the Company shall pay
Executive a severance amount equal to one time  (1X) the sum of (x) his Base
Salary plus (y) the Target Bonus Opportunity (the “Cash Severance”), which Cash
Severance shall be payable in equal biweekly installments (or, if different, in
accordance with the Company’s payroll practice as in effect from time to time)
over 12 months (the “Cash Severance Payments”) commencing after the Release
Effective Date but no later than the 75th date following the date of Executive’s
Qualifying Termination and (2) at the time when bonuses for the year in which
the date of termination occurs would otherwise be paid (but in no event later
than the 75th day following the close of such fiscal year unless Executive has
previously elected to defer the receipt of such bonus pursuant to an arrangement
that meets the requirements of Section 409A) and conditioned upon the
Committee’s certification of the Company’s actual performance against the
applicable financial performance targets in accordance with the Committee’s
historical past practices, the Company shall pay to Executive any bonus that
would have been earned by Executive in respect of such year of termination if
such termination had not occurred, prorated for the portion of the year during
which Executive was employed (the “Pro Rata Bonus”).

(B)   Where such Qualifying Termination occurs within twenty-four (24) months
following a Change of Control, (1) the Company shall pay Executive a severance
amount equal to two times (2X) the sum of (x) his Base Salary plus (y) the
Target Bonus Opportunity (the “CIC Cash Severance”), which CIC Cash Severance
shall be payable as one lump sum amount (the “CIC Cash Severance Payment”) after
the Release Effective Date but in no event later than the 75th day following the
date of Executive’s Qualifying Termination, and (2) the Company shall pay to
Executive a Pro Rata Bonus for the year in which he incurs a Qualifying
Termination, with such amount based on (1) the assumption that target
performance goal(s) were met or (2) actual performance through the date of the
Qualifying Termination to the extent determinable by the Committee with
performance goals adjusted to reflect the truncated performance period,
whichever results in a payment of the greater amount to Executive.  Such Pro
Rata Bonus shall





8

--------------------------------------------------------------------------------

 



be paid to Executive after the Release Effective Date but no later than the 75th
day following the date of Executive’s Qualifying Termination (unless Executive
has previously elected to defer the receipt of such bonus pursuant to an
arrangement that meets the requirements of Section 409A).

(ii)       (A)   Except where such Qualifying Termination occurs within
twenty-four (24) months following a Change of Control, any portion of the
Existing Awards or any Future Awards that is outstanding and unvested at the
time of such Qualifying Termination that would, but for a Qualifying
Termination, have vested during the 12-month period following the date of such
Qualifying Termination shall vest on the Release Effective Date;
 provided however, that, for purposes of this provision, any award which,
according to its associated Award Notice and Terms and Conditions is intended to
cliff vest on a date certain shall be treated as though it vested annually pro
rata over its vesting period (e.g., if, for a 3-year cliff-vesting award, the
date of the Qualifying Termination occurred prior to the first anniversary of
the grant date, 33.33% of RSUs (or other form of equity) subject to the award
would vest on the Release Effective Date and if the date of the Qualifying
Termination occurred on or after the first anniversary of the grant date, 66.67%
of RSUs (or other form of equity) subject to the award would vest on the Release
Effective Date); provided,  further,  however, that any RSUs (or other form of
equity) that would vest under this provision but for the fact that outstanding
performance conditions have not been satisfied shall vest at target and shall be
settled on the Release Effective Date but in no event later than the 75th day
following the date of Executive’s Qualifying Termination.

(B)   Where such Qualifying Termination occurs within twenty-four (24) months
following a Change of Control, any portion of the Existing Awards or any Future
Awards that is outstanding and unvested at the time of such termination shall
vest in full on the Release Effective Date; provided,  however, that any RSUs
(or other form of equity) that would vest under this provision but for the fact
that outstanding performance conditions have not been satisfied shall vest based
on (1) the assumption that target performance goal(s) were met or (2) actual
performance through the date of the Qualifying Termination to the extent
determinable by the Committee with performance goals adjusted to reflect the
truncated performance period, whichever results in a greater number of vested
RSUs (or other form of equity) and shall be settled on the Release Effective
Date but in no event later than the 75th day following the date of Executive’s
Qualifying Termination.

(iii)      (A)   Except where such Qualifying Termination occurs within
twenty-four (24) months following a Change of Control, during the 12-month
period following Executive’s Separation from Service, the Company shall pay
Executive an amount equal to the monthly COBRA premium and administrative fee
then in effect for the type of Company-provided group health plan coverage in
effect for Executive on the date of termination of employment (e.g., family
coverage), less the active employee portion of such monthly insurance premium
for such coverage, in biweekly installments (or, if different, in accordance
with the Company’s payroll practice as in effect from time to time), with such
payments commencing on the payroll date immediately following the Release
Effective Date and any payments that would have been paid after Executive’s
Qualifying Termination but prior to such payroll date shall be aggregated with
the first payment paid to Executive hereunder.





9

--------------------------------------------------------------------------------

 



(B)   Where such Qualifying Termination occurs within twenty-four (24) months
following a Change of Control,  during the 24-month period following Executive’s
Separation from Service, the Company shall pay Executive an amount equal to the
monthly COBRA premium and administrative fee then in effect for the type of
Company-provided group health plan coverage in effect for Executive on the date
of termination of employment (e.g., family coverage), less the active employee
portion of such monthly insurance premium for such coverage, in biweekly
installments (or, if different, in accordance with the Company’s payroll
practice as in effect from time to time), with such payments commencing on the
payroll date immediately following the Release Effective Date and any payments
that would have been paid after Executive’s Qualifying Termination but prior to
such payroll date shall be aggregated with the first payment paid to Executive
hereunder.

(iv)      Except for the payment to Executive of any Accrued Obligations, the
payment to Executive of the severance benefits described in this Section 1(d)
(including any accelerated vesting) shall be subject to (A) Executive’s
execution of a General Release and Covenant Not to Sue, substantially in the
form attached hereto and incorporated herein as Exhibit A  (the “Release”)
within forty-five (45) days following Executive’s termination of employment;
provided there has been no revocation or attempted revocation of the Release
during the revocation period set forth in the Release (“Revocation Period”) (the
date after the lapse of such revocation period without a revocation or attempted
revocation, the “Release Effective Date”) and (B) Executive’s compliance with
the restrictive covenants set forth in Section 2 hereof (other than any
non-compliance that is immaterial, does not result in harm to the Company or its
Affiliates, and, if curable, is cured by Executive promptly after receipt of
notice thereof given by the Company).  Executive acknowledges and agrees that
the severance benefits described in this Section 1(d) constitute good and
valuable consideration for such release.    

(v)       For purposes of this Agreement,

(A)      “Affiliate” means any subsidiary or other entity that is directly or
indirectly controlled by the Company.

(B)      “Change of Control” shall mean the first to occur of one of the
following after the Effective Date:

(1)      Any “person” (as such term is used in Sections 13(d) or 14(d) of the
Exchange Act) (other than the Company, any majority controlled subsidiary of the
Company, or the fiduciaries of any Company benefit plans) becomes the beneficial
owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of more than 35% of the total voting power of the voting securities
of the Company then outstanding and entitled to vote generally in the election
of directors of the Company (the “Outstanding Company Voting Securities”);
provided, however, that (x) any such transaction that would constitute a Change
of Control under this subsection (1) that is also a Business Combination (as
defined below) shall be determined exclusively under subsection (3) below and
(y) no Change of Control shall occur upon the acquisition of securities directly
from the Company;





10

--------------------------------------------------------------------------------

 



(2)      Individuals who, as of the beginning of any 24 month period, constitute
the Board (as of the date hereof, the “Incumbent Board”) cease for any reason
during such 24 month period to constitute at least a majority of the Board,
provided that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding for this purpose any such individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election or removal of the directors of the
Company or other actual or threatened solicitation of proxies or consents by or
on behalf of a person or entity other than the Board; or

(3)      The consummation of a reorganization, recapitalization, merger,
amalgamation, consolidation, statutory share exchange, or similar form of
corporate transaction involving the Company (a “Business Combination”), or sale,
transfer, or other disposition of all or substantially all of the business or
assets of the Company to an entity that is not an Affiliate of the Company (a
“Sale”), unless immediately following such Business Combination or Sale:  (x)
more than 60% of the total voting power of the entity resulting from such
Business Combination or the entity that acquired all or substantially all of the
business or assets of the Company in such Sale (in either case, the “Surviving
Company”), or the ultimate parent entity that has beneficial ownership of
sufficient voting power to elect a majority of the board of directors (or
analogous governing body) of the Surviving Company (the “Parent Company”), is
represented by the Outstanding Company Voting Securities that were outstanding
immediately prior to such Business Combination or Sale (or, if applicable, is
represented by shares into which the Outstanding Company Voting Securities were
converted pursuant to such Business Combination or Sale) and such voting power
among the holders thereof is in substantially the same proportion as the voting
power of the Outstanding Company Voting Securities among the holders thereof
immediately prior to the Business Combination or Sale and (y) no person or
entity (other than any employee benefit plan sponsored or maintained by the
Surviving Company or the Parent Company) is or becomes the beneficial owner,
directly or indirectly, of more than 35% of the total voting power of the
outstanding voting securities eligible to elect members of the board of
directors (or the analogous governing body) of the Parent Company (or, if there
is no Parent Company, the Surviving Company); provided, that no person or group
shall be treated for purposes of this Agreement as having beneficial ownership
of 35% or more of such total voting power solely as a result of the voting power
held in the Company prior to the consummation of the Business Combination or
Sale.

Notwithstanding the foregoing, if any payment or distribution event under this
Agreement is subject to the requirements of Section 409A(a)(2)(A) of the Code,
the determination of the occurrence of a Change of Control shall be governed by
applicable provisions of Section 409A(a)(2)(A) of the Code and regulations and
rulings issued thereunder for purposes of determining whether such payment or
distribution may then occur.





11

--------------------------------------------------------------------------------

 



(C)      “Exchange Act” means the United States Securities Exchange Act of 1934,
as amended and any successor thereto.

(D)      “Good Reason” shall mean the occurrence of any of the following without
Executive’s prior written consent: (1) a material change in the geographic
location at which Executive must perform his services; (2) the Company
materially diminishes Executive’s duties and responsibilities or reporting
relationships as set forth in Section 1A. of the Agreement;  or (3) the Company
breaches any material term or condition of this Agreement; provided that in no
event shall Executive’s resignation be for “Good Reason” unless (x) an event or
circumstance set forth in clauses (1), (2) or (3) shall have occurred and
Executive provides the Company with written notice thereof within thirty (30)
days after Executive has knowledge of the occurrence or existence of such event
or circumstance, which notice specifically identifies the event or circumstance
that Executive believes constitutes Good Reason, (y) the Company fails to
correct the circumstance or event so identified within thirty (30) days after
the receipt of such notice, and (z) Executive resigns within ninety (90) days
after the date of delivery of the notice referred to in clause (x) above.

(e)       NO MITIGATION.  In the event of termination of Executive’s employment
pursuant to Section 1(d), Executive shall not be obligated to seek other
employment or take any actions to mitigate the payments or continuation of
benefits required under Section 1(d) hereof.

(f)       ACCRUED OBLIGATIONS.  As used in this Agreement, “Accrued Obligations”
shall mean the sum of (i) any portion of Executive’s accrued but unpaid Base
Salary through the date of death or termination of employment for any reason, as
the case may be; (ii) any compensation previously earned but deferred by
Executive (together with any interest or earnings thereon) that has not yet been
paid, is not considered “deferred compensation” subject to Section 409A and has
not otherwise been deferred to a later date pursuant to any deferred
compensation arrangement of the Company to which Executive is a party, if any
(in which case, any such deferred compensation shall be paid in accordance with
the terms of such deferred compensation arrangement and shall not be deemed
“Accrued Obligations” pursuant to this Agreement); (iii) other than in the event
of Executive’s resignation without Good Reason or termination by the Company for
Cause (except as required by applicable law), any portion of Executive’s accrued
but unpaid vacation pay through the date of death or termination of employment;
(iv) any reimbursements that Executive is entitled to receive under Section
3A.(d)(i) of the Agreement; and (v) any vested benefits or amounts that
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any other contract or agreement with the Company in accordance
with the terms thereof (other than any such plan, policy, practice or program of
the Company that provides benefits in the nature of severance or continuation
pay).

(g)       (i)       Notwithstanding any other provision of this Agreement or any
other plan, arrangement or agreement to the contrary, if any of the payments or
benefits provided or to be provided by the Company to the Executive or for the
Executive’s benefit pursuant to the terms of this Agreement or otherwise
(“Covered Payments”) constitute parachute payments (“Parachute Payments”) within
the meaning of Section 280G of the Code and would, but for this Section 1(g), be
subject to the excise tax imposed under Section 4999 of the Code (or any
successor provision thereto) or any similar tax imposed by state or local law or
any interest or penalties with respect to such taxes (collectively, the “Excise
Tax”), then the Covered Payments shall be





12

--------------------------------------------------------------------------------

 



payable either (A) in full (“Full Payment”) or (B) reduced to the minimum extent
necessary (“Reduced Payment”) to ensure that no portion of the Covered Payments
is subject to the Excise Tax, whichever of the Full Payment or Reduced Payment
results in Executive’s receipt on an after-tax basis of the greatest amount of
benefits after taking into account the applicable federal, state, local and
foreign income, employment and excise taxes (including the Excise Tax).  Any
such reduction shall be made in accordance with Section 409A of the Code and the
following: (1) the Covered Payments which do not constitute nonqualified
deferred compensation subject to Section 409A of the Code shall be reduced
first; and (2) Covered Payments shall then be reduced as follows: (x) cash
payments shall be reduced before non-cash payments; and (y) payments to be made
on a later payment date shall be reduced before payments to be made on an
earlier payment date.

(ii)      Any determination required under this Section 1(g) shall be made in
writing in good faith by an independent accounting firm selected by the Company
(the “Accounting Firm”), which shall provide detailed supporting calculations to
Company and the Executive as requested by the Company or Executive.  The Company
and Executive shall provide the Accounting Firm with such information and
documents as the Accounting Firm may reasonably request in order to make a
determination under this Section 1(g).

(h)       RETIREMENT TREATMENT OF COMPANY RSUS AND OTHER EQUITY AWARDS FOLLOWING
A CHANGE OF CONTROL.  In consideration of Executive’s agreement to forego
certain single-trigger vesting rights triggered by a Change of Control which the
Original Agreement had afforded him, the Company requested, and received, the
Committee’s agreement that, if (i) Executive requests Retirement (as defined in
the 2013 Plan) treatment of his Existing Awards and Future Awards, as may be
applicable, under the 2013 Plan, six (6) months or more following the occurrence
a Change of Control, (ii) Executive executes a Retirement Agreement, which,
among other things, releases the Company and its Affiliates from all liability
associated with Executive’s employment with the Company, aside from the
Company’s post-separation obligations set forth under Section 10, and reaffirms
his commitment to comply with his post-separation obligations under Section 2 of
these Standard Terms and Conditions, and (iii) no circumstances then exist
creating a basis for Executive’s termination for Cause pursuant to Section 1(c)
above, then the Committee will approve, notwithstanding the Executive’s failure
to satisfy the 2013 Plan’s service requirement for Retirement treatment, if
applicable, Executive’s request for Retirement treatment such that all Company
RSUs (or other form of equity) then outstanding under Existing Awards and Future
Awards, including, without limitation, those issued within twelve (12) months of
the date on which such request is made, will (notwithstanding Executive’s
termination of employment)  continue to vest in accordance with their original
vesting schedules as such were set forth in the Award Notices and Terms and
Conditions associated with each such Existing Award or Future Award, subject to
Executive’s continued compliance with his post-separation obligations under
Section 2 of these Standard Terms and Conditions.

2.         CONFIDENTIAL INFORMATION; NON-COMPETITION; NON-SOLICITATION; AND
PROPRIETARY RIGHTS.

(a)       CONFIDENTIALITY.  Executive acknowledges that, while employed by the
Company, Executive will occupy a position of trust and confidence.  The Company
and its Affiliates shall





13

--------------------------------------------------------------------------------

 



provide Executive with “Confidential Information” as referred to
below.  Executive shall not, except as may be required to perform Executive’s
duties hereunder or as required by applicable law, without limitation in time,
communicate, divulge, disseminate, disclose to others or otherwise use, whether
directly or indirectly, any Confidential Information regarding the Company
and/or any of its Affiliates.

“Confidential Information” shall mean information about the Company or any of
its Affiliates, and their respective businesses, employees, consultants,
contractors, clients and customers that is not disclosed by the Company or any
of its Affiliates for financial reporting purposes or otherwise generally made
available to, or in the possession of, the public (other than by Executive’s
breach of the terms hereof) and that was learned or developed by Executive in
the course of employment by the Company or any of its Affiliates, including
(without limitation) any proprietary knowledge, trade secrets, data, formulae,
information and client and customer lists and all papers, resumes, and records
(including computer records) of the documents containing such Confidential
Information.  Notwithstanding the foregoing provisions, if Executive is required
to disclose any such confidential or proprietary information pursuant to
applicable law or a subpoena or court order, Executive shall promptly notify the
Company in writing of any such requirement so that the Company may seek an
appropriate protective order or other appropriate remedy or waive compliance
with the provisions hereof.  Executive shall reasonably cooperate with the
Company to obtain such a protective order or other remedy.  If such order or
other remedy is not obtained prior to the time Executive is required to make the
disclosure, or the Company waives compliance with the provisions hereof,
Executive shall be permitted to disclose only that portion of the confidential
or proprietary information which he is advised by counsel that he is legally
required to so disclose.  Executive acknowledges that such Confidential
Information is specialized, unique in nature and of great value to the Company
and its Affiliates, and that such information gives the Company and its
Affiliates a competitive advantage.  Executive agrees to deliver or return to
the Company, at the Company’s request at any time or upon termination or
expiration of Executive’s employment or as soon thereafter as possible, all
documents, computer tapes and disks, records, lists, data, drawings, prints,
notes and written information (and all copies thereof) furnished by the Company
and its Affiliates or prepared by Executive in the course of Executive’s
employment by the Company and its Affiliates.

Notwithstanding the foregoing, pursuant to 18 U.S.C. § 1833(b), Executive
understands that he will not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret of the
Company that (i) is made (A) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to his attorney and (B)
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) is made in a complaint or other document that is filed under seal
in a lawsuit or other proceeding. Executive understands that if he files a
lawsuit for retaliation by the Company for reporting a suspected violation of
law, he may disclose the trade secret to his attorney and use the trade secret
information in the court proceeding if he (I) files any document containing the
trade secret under seal, and (II) does not disclose the trade secret, except
pursuant to court order. Nothing in this Agreement, or any other agreement that
Executive has with the Company, is intended to conflict with 18 U.S.C. § 1833(b)
or create liability for disclosures of trade secrets that are expressly allowed
by such section. Further, nothing in this Agreement or any other agreement that
Executive has with the Company shall prohibit or restrict him from making any
voluntary disclosure of information or documents concerning possible violations
of law to any





14

--------------------------------------------------------------------------------

 



governmental agency or legislative body, or any self-regulatory organization, in
each case, without advance notice to the Company.

(b)       NON-COMPETITION.  In consideration of this Agreement, and other good
and valuable consideration provided hereunder, the receipt and sufficiency of
which are hereby acknowledged by Executive, Executive hereby agrees and
covenants that, during Executive’s employment hereunder and for a period of
twenty-four (24) months thereafter (the “Restricted Period”), Executive shall
not, without the prior written consent of the Company, directly or indirectly,
engage in or become associated with a Competitive Activity.

For purposes of this Section 2(b), (i) a “Competitive Activity” means, any
business or other endeavor involving Similar Products if such business or
endeavor is in a country (including the United States) in which the Company (or
any of its businesses) (x) at the time of Executive’s termination provides or
planned to provide such Similar Products or (y) during Executive’s employment
provided, such Similar Products; (ii) “Similar Products” means any products or
services that are the same or substantially similar to any of the types of
products or services that the Company and/or any other business for which
Executive may, during the Term, have direct or indirect responsibility hereunder
provides or planned to provide during Executive’s employment hereunder; and
(iii) Executive shall be considered to have become “associated with a
Competitive Activity” if Executive becomes directly or indirectly involved as an
owner, principal, employee, officer, director, independent contractor,
representative, stockholder, financial backer, agent, partner, member, advisor,
lender, consultant or in any other individual or representative capacity with
any individual, partnership, corporation or other organization that is engaged
in a Competitive Activity.

Notwithstanding the foregoing, Executive may make and retain investments during
the Restricted Period, for investment purposes only, in less than one percent
(1%) of the outstanding capital stock of any publicly-traded corporation engaged
in a Competitive Activity if the stock of such corporation is either listed on a
national stock exchange or on the NASDAQ National Market System if Executive is
not otherwise affiliated with such corporation.  Executive acknowledges that
Executive’s covenants under this Section 2(b) are a material inducement to the
Company’s entering into this Agreement.

(c)       NON-SOLICITATION OF EMPLOYEES.  Executive recognizes that he will
possess Confidential Information about other employees, consultants and
contractors of the Company and its Affiliates relating to their education,
experience, skills, abilities, compensation and benefits, and inter-personal
relationships with suppliers to and customers of the Company and its
Affiliates.  Executive recognizes that the information he will possess about
these other employees, consultants and contractors is not generally known, is of
substantial value to the Company and its Affiliates in developing their
respective businesses and in securing and retaining customers, and will be
acquired by Executive because of Executive’s business position with the
Company.  Executive agrees that, during the Restricted Period, Executive will
not, directly or indirectly, solicit or recruit any employee of (i) the Company
and/or (ii) its Affiliates with whom Executive has had direct contact during his
employment hereunder, in all cases, for the purpose of being employed by
Executive or by any business, individual, partnership, firm, corporation or
other entity on whose behalf Executive is acting as an agent, representative or
employee and that Executive will not convey any such Confidential Information or
trade secrets





15

--------------------------------------------------------------------------------

 



about employees of the Company or any of its Affiliates to any other person
except within the scope of Executive’s duties hereunder.  Notwithstanding the
foregoing, Executive is not precluded from soliciting any individual who (i)
responds to any public advertisement or general solicitation or (ii) has been
terminated by the Company prior to the solicitation.

(d)       NON-SOLICITATION OF CUSTOMERS.  During the Restricted Period,
Executive shall not solicit any customers of (i) the Company and/or (ii) any of
its Affiliates with whom Executive has direct contact during his employment
hereunder or encourage (regardless of who initiates the contact) any such
customers to use the facilities or services of any competitor of (i) the Company
and/or (ii) any of its Affiliates with whom Executive has direct contact during
his employment hereunder.

(e)       NON-SOLICITATION OF BUSINESS PARTNERS.  During the Restricted Period,
Executive shall not, without the prior written consent of the Company, persuade
or encourage any business partners or business affiliates of (i) the Company
and/or (ii) any of its Affiliates with whom Executive has direct contact during
his employment hereunder, in each case, to cease doing business with the Company
and/or any of its Affiliates or to engage in any business competitive with the
Company and/or its Affiliates.

(f)       NONDISPARAGEMENT.  The Company will not disparage Executive or
Executive’s performance or otherwise take any action which could reasonably be
expected to adversely affect Executive’s personal or professional reputation. 
Similarly, Executive will not disparage the Company or any of its directors,
officers, or employees or otherwise take any action which could reasonably be
expected to adversely affect the reputation of the Company or any of its
directors, officers, or employees.

(g)       PROPRIETARY RIGHTS; ASSIGNMENT.  All Employee Developments (defined
below) shall be considered works made for hire by Executive for the Company or,
as applicable, its Affiliates, and Executive agrees that all rights of any kind
in any Employee Developments belong exclusively to the Company.  In order to
permit the Company to exploit such Employee Developments, Executive shall
promptly and fully report all such Employee Developments to the Company.  Except
in furtherance of his obligations as an employee of the Company, Executive shall
not use or reproduce any portion of any record associated with any Employee
Development without prior written consent of the Company or, as applicable, its
Affiliates.  Executive agrees that in the event actions of Executive are
required to ensure that such rights belong to the Company under applicable laws,
Executive will cooperate and take whatever such actions are reasonably requested
by the Company, whether during or after the Term, and without the need for
separate or additional compensation.  “Employee Developments” means any idea,
know-how, discovery, invention, design, method, technique, improvement,
enhancement, development, computer program, machine, algorithm or other work of
authorship, in each case, (i) that (A) concerns or relates to the actual or
anticipated business, research or development activities, or operations of the
Company or any of its Affiliates, or (B) results from or is suggested by any
undertaking assigned to Executive or work performed by Executive for or on
behalf of the Company or any of its Affiliates, whether created alone or with
others, during or after working hours, or (C) uses, incorporates or is based on
Company equipment, supplies, facilities, trade secrets or inventions of any form
or type, and (ii) that is developed, conceived or reduced to practice during the
period that Executive is employed with the Company.  All Confidential





16

--------------------------------------------------------------------------------

 



Information and all Employee Developments are and shall remain the sole property
of the Company or any of its Affiliates.  Executive shall acquire no proprietary
interest in any Confidential Information or Employee Developments developed or
acquired during the Term.  To the extent Executive may, by operation of law or
otherwise, acquire any right, title or interest in or to any Confidential
Information or Employee Development, Executive hereby assigns and covenants to
assign to the Company all such proprietary rights without the need for a
separate writing or additional compensation.  Executive shall, both during and
after the Term, upon the Company’s request, promptly execute, acknowledge, and
deliver to the Company all such assignments, confirmations of assignment,
certificates, and instruments, and shall promptly perform such other acts, as
the Company may from time to time in its discretion deem necessary or desirable
to evidence, establish, maintain, perfect, enforce or defend the Company’s
rights in Confidential Information and Employee Developments.

(h)       COMPLIANCE WITH POLICIES AND PROCEDURES.  During the period that
Executive is employed with the Company hereunder, Executive shall adhere to the
policies and standards of professionalism set forth in the Company’s Policies
and Procedures applicable to all employees of the Company, as they may exist
from time to time.

(i)       POST-SEPARATION COOPERATION.  Following the expiration or termination
of the Executive’s employment for any reason, Executive agrees to make himself
reasonably available to the Company and/or its Affiliates to respond to requests
for documents and information concerning matters involving facts or events
relating to the Company or any of its Affiliates that may be within his
knowledge, and further agrees to provide truthful information to the Company,
its Affiliates, or any of their respective representatives as reasonably
requested with respect to any pending and future litigation, arbitration, other
dispute resolution, investigation or request for information.  Executive also
agrees to make himself reasonably available to assist the Company and its
Affiliates in connection with any administrative, civil or criminal matter or
proceeding brought by or brought against the Company  and/or any of its
Affiliates, in which and to the extent the Company, its Affiliates or any of
their respective representatives reasonably deem Executive’s cooperation
necessary. Executive shall be reimbursed for his reasonable out-of-pocket
expenses incurred as a result of such cooperation.

(j)       SURVIVAL OF PROVISIONS.  The obligations contained in this Section 2
shall, to the extent provided in this Section 2, survive the termination or
expiration of Executive’s employment with the Company and, as applicable, shall
be fully enforceable thereafter in accordance with the terms of this
Agreement.  If it is determined by a court of competent jurisdiction that any
restriction in this Section 2 is excessive in duration or scope or is
unreasonable or unenforceable under applicable law, it is the intention of the
parties that such restriction may be modified or amended by the court to render
it enforceable to the maximum extent permitted by applicable law.

3.         TERMINATION OF PRIOR AGREEMENTS.  This Agreement, together with its
Exhibit A and the Standard Terms and Conditions, constitutes the entire
agreement between the parties and, as of the Effective Date, terminates and
supersedes (i) any and all prior agreements and understandings (whether written
or oral) between the parties with respect to the subject matter of this
Agreement and (ii) the Original Agreement (including, without limitation, the
Standard Terms and Conditions constituting part of the Original
Agreement).  Executive





17

--------------------------------------------------------------------------------

 



acknowledges and agrees that neither the Company nor anyone acting on its behalf
has made, and is not making, and in executing this Agreement, Executive has not
relied upon, any representations, promises or inducements except to the extent
the same is expressly set forth in this Agreement.  It is expressly agreed that
the terms of this Agreement shall prevail over any contrary or conflicting terms
of the 2013 Plan or of any of the Award Notices and Terms and Conditions
associated with any Existing Award or Future Award.

4.         ASSIGNMENT; SUCCESSORS.  This Agreement is personal in its nature and
none of the parties hereto shall, without the consent of the other, assign or
transfer this Agreement or any rights or obligations hereunder; provided
that  in the event of the merger, consolidation, transfer, or sale of all or
substantially all of the assets of the Company (a “Transaction”) with or to any
other individual or entity, this Agreement shall, subject to the provisions
hereof, be binding upon and inure to the benefit of such successor and such
successor shall discharge and perform all the promises, covenants, duties, and
obligations of the Company hereunder, and in the event of any such assignment or
Transaction, all references herein to the “Company” shall refer to the Company’s
assignee or successor hereunder.

5.         WITHHOLDING.  The Company shall make such deductions and withhold
such amounts from each payment and benefit made or provided to Executive
hereunder, as may be required from time to time by applicable law, governmental
regulation or order.

6.         HEADING REFERENCES.  Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.  References to “this Agreement” or the use of
the term “hereof” shall refer to these Standard Terms and Conditions and the
Employment Agreement and Exhibit A attached hereto, taken as a whole.

7.         REMEDIES FOR BREACH.  Executive expressly agrees and understands that
Executive will notify the Company in writing of any alleged breach of this
Agreement by the Company, and the Company will have thirty (30) days from
receipt of Executive’s notice to cure any such breach.  Executive expressly
agrees and understands that in the event of any termination of Executive’s
employment by the Company during the Term, regardless of whether such
termination follows the occurrence of a Change of Control, the Company’s
contractual obligations to Executive shall be fulfilled through compliance with
its obligations under Section 1 of the Standard Terms and Conditions.

Executive expressly agrees and understands that the remedy at law for any breach
by Executive of Section 2 of the Standard Terms and Conditions will be
inadequate and that damages flowing from such breach are not usually susceptible
to being measured in monetary terms.  Accordingly, it is acknowledged that, upon
Executive’s violation of any provision of such Section 2, the Company shall be
entitled to obtain from any court of competent jurisdiction immediate injunctive
relief and obtain a temporary order restraining any threatened or further breach
as well as an equitable accounting of all profits or benefits arising out of
such violation.  Nothing shall be deemed to limit the Company’s remedies at law
or in equity for any breach by Executive of any of the provisions of this
Agreement, including Section 2, which may be pursued by or available to the
Company.





18

--------------------------------------------------------------------------------

 



8.         WAIVER; MODIFICATION.  Failure to insist upon strict compliance with
any of the terms, covenants, or conditions hereof shall not be deemed a waiver
of such term, covenant, or condition, nor shall any waiver or relinquishment of,
or failure to insist upon strict compliance with, any right or power hereunder
at any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times.  This Agreement shall not be modified in any
respect except by a writing executed by each party hereto.

9.         SEVERABILITY.  In the event that a court of competent jurisdiction
determines that any portion of this Agreement is in violation of any law or
public policy, only the portions of this Agreement that violate such law or
public policy shall be stricken.  All portions of this Agreement that do not
violate any statute or public policy shall continue in full force and
effect.  Further, any court order striking any portion of this Agreement shall
modify the stricken terms as narrowly as possible to give as much effect as
possible to the intentions of the parties under this Agreement.

10.       LEGAL FEES; INDEMNIFICATION; DIRECTOR AND OFFICER INSURANCE.

(a)       (i)       In the event of any contest or dispute between the Company
and Executive with respect to this Agreement or Executive’s employment
hereunder, each of the parties shall be responsible for its respective legal
fees and expenses; provided,  however, that if Executive prevails on any
material issue in any action, the Company shall reimburse Executive any
reasonable legal fees and expenses incurred by Executive in connection with such
action.

(ii)     Following the occurrence of a Change of Control, in the event of any
contest or dispute between the Company and Executive with respect to this
Agreement or Executive’s employment hereunder, including, without limitation,
any acts and omissions in Executive’s capacity as an officer, director or
employee of the Company and/or any of its Affiliates to the maximum extent
permitted under applicable law, the Company shall be solely responsible for the
legal fees and expenses incurred by both (A) the Company and (B) Executive in
pursuing or defending such action, until and unless a court of competent
jurisdiction determines, in a final non-appealable decision, that Executive
brought such action in bad faith or such dispute or contest is primarily
attributable to conduct of Executive that constituted fraud or intentional
misconduct by Executive, in which instance, Executive will promptly reimburse
the Company for the legal fees and expenses paid by Company to pay or
reimburse  Executive’s legal fees and expenses.

(iii)    In any contest or dispute between the Company and Executive, Executive
shall have the right to use counsel appointed by Executive in his sole and
absolute discretion.

(b)       The Company shall indemnify and hold Executive harmless for acts and
omissions in Executive’s capacity as an officer, director or employee of the
Company and/or any of its Affiliates to the maximum extent permitted under
applicable law, including the advancement of fees and expenses; provided,
 however, that neither the Company, nor any of its Affiliates shall indemnify
Executive for any losses incurred by Executive as a result of acts described in
the definition of “Cause” set forth in Section 1(c) of this Agreement.

(c)       During the period that Executive is employed with the Company
hereunder and for a





19

--------------------------------------------------------------------------------

 



period of at least six (6) years after Executive’s termination of employment
from the Company, the Company shall provide Executive with directors’ and
officers’ liability insurance coverage for his acts and omissions while an
officer or director of the Company on a basis no less favorable to Executive
than the coverage the Company provides generally to its other directors and
officers.

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

Date: March 24, 2017

 

 

 

 

ILG, INC.

 

 

 

/s/ Craig M. Nash

 

By:

Craig M. Nash

 

Title:

Chairman, President and Chief Executive Officer

 

 

 

 

 

/s/ William L. Harvey

 

WILLIAM L. HARVEY

 





20

--------------------------------------------------------------------------------

 



Exhibit A

GENERAL RELEASE AND
COVENANT NOT TO SUE

1.         [__________] (“Executive”), on Executive’s own behalf and on behalf
of Executive’s descendants, dependents, heirs, executors and administrators and
permitted assigns, past and present (“Executive Related Parties”), in
consideration for the amounts payable and benefits to be provided to Executive
under that Amended and Restated Employment Agreement dated as of [________],
2017, between ILG, Inc., a Delaware corporation (the “Company”), and Executive
(the “Employment Agreement”),  hereby covenants not to sue or pursue any
litigation against, and waives, releases and discharges the Company, its
Affiliates (as defined in the Employment Agreement), their respective
predecessors and successors, and all of the respective current or former
directors, officers, employees, shareholders, partners, members, managers,
agents, assigns, representatives, trustees (in their official and individual
capacities) or employee benefit plans and their administrators and fiduciaries
(in their official and individual capacities) of any of the foregoing, and each
of their affiliates, predecessors, successors and assigns (collectively, the
“Releasees”), from any and all claims, demands, rights, judgments, defenses,
actions, complaints, charges or causes of action whatsoever, of any and every
kind and description, whether under common law, statute or otherwise, in law or
in equity, whether known or unknown, accrued or not accrued, that Executive ever
had, now have or shall or may have or assert as of the date of this General
Release and Covenant Not to Sue against the Releasees by reason of facts or
omissions which have occurred on or prior to the date of this General Release
and Covenant Not to Sue, including, without limitation, any complaint, charge or
cause of action relating to Executive’s employment with the Company or the
termination thereof or Executive’s service as an officer or director of any
member of the Company or its Affiliates or the termination of such service, and
including, without limitation, any claims, demands, rights, judgments, defenses,
actions, charges or causes of action related to employment or termination of
employment or that arise out of or relate in any way to the Age Discrimination
in Employment Act of 1967 (“ADEA,” a law that prohibits discrimination on the
basis of age), the Older Workers Benefit Protection Act, the National Labor
Relations Act, the Civil Rights Act of 1991, the Americans With Disabilities Act
of 1990, Title VII of the Civil Rights Act of 1964, the Employee Retirement
Income Security Act of 1974, the Family and Medical Leave Act, the
Sarbanes-Oxley Act of 2002, all as amended, and other Federal, state and local
laws relating to employment or discrimination on the basis of age, sex or other
protected class, all claims under Federal, state or local laws for express or
implied breach of contract, wrongful discharge, defamation, intentional
infliction of emotional distress, and any related claims for attorneys’ fees and
costs (collectively, “Claims”) (the “Release”); provided,  however, that nothing
herein shall release the Company from (i) any of its obligations to Executive
under the Employment Agreement (including, without limitation, its obligation to
pay the amounts and provide the benefits upon which this General Release and
Covenant Not to Sue is conditioned); (ii) any rights Executive may have in
respect of accrued vested benefits under the employee benefit plans of the
Company and its subsidiaries (other than severance or termination benefits);
(iii) any rights Executive may have to indemnification under the Employment
Agreement, the Company’s by-laws, other applicable law, or any insurance
coverage or other benefits under any directors and officers insurance or similar
policies; or (iv) any rights Executive and the Executive Related Parties may
have to obtain contribution as permitted by applicable law in the event of an
entry of judgment against Executive and the Company as a





21

--------------------------------------------------------------------------------

 



result of any act or failure to act for which Executive and the Company are held
jointly liable (collectively, the “Unreleased Claims”).

2.         Executive further agrees that this General Release and Covenant Not
to Sue may be pleaded as a full defense to any action, suit or other proceeding
for Claims that is or may be initiated, prosecuted or maintained by Executive or
Executive’s descendants, dependents, heirs, executors, administrators or
assigns.

3.         In furtherance of the agreements set forth above, Executive hereby
expressly waives and relinquishes any and all rights under any applicable
statute, doctrine or principle of law restricting the right of any person to
release claims that such person does not know or suspect to exist at the time of
executing a release, which claims, if known, may have materially affected such
person’s decision to give such a release. In connection with such waiver and
relinquishment, Executive acknowledges that Executive is aware that Executive
may hereafter discover claims presently unknown or unsuspected, or facts in
addition to or different from those that Executive now knows or believes to be
true, with respect to the matters released herein. Nevertheless, it is
Executive’s intention to fully, finally and forever release all such matters,
and all claims relating thereto, that now exist, may exist or theretofore have
existed, as specifically provided herein.  Executive acknowledges and agrees
that this waiver shall be an essential and material term of the release
contained above. Nothing in this paragraph is intended to expand the scope of
the release as specified herein.

4.         Executive acknowledges that Executive has not filed any complaint,
charge, claim or proceeding, except with respect to an Unreleased Claim, if any,
against any of the Releasees before any local, state or federal agency, court or
other body (each individually a “Proceeding”).  Executive represents that
Executive is not aware of any basis on which such a Proceeding could reasonably
be instituted.  Executive (i) acknowledges that Executive will not initiate or
cause to be initiated on Executive’s behalf any Proceeding and will not
participate in any Proceeding, in each case, except as required by law; and (ii)
waives any right Executive may have to benefit in any manner from any relief
(whether monetary or otherwise) arising out of any Proceeding, including any
Proceeding conducted by the Equal Employment Opportunity Commission
(“EEOC”).  Further, Executive understands that, by executing this General
Release and Covenant Not to Sue, Executive will be limiting the availability of
certain remedies that Executive may have against the Company and limiting also
the ability of Executive to pursue certain claims against the
Releasees.  Notwithstanding the above, nothing in Section 1 of this General
Release and Covenant Not to Sue shall prevent Executive from (i) initiating or
causing to be initiated on Executive’s behalf any complaint, charge, claim or
proceeding against the Company before any local, state or federal agency, court
or other body challenging the validity of the waiver of Executive’s claims under
ADEA contained in Section 1 of this General Release and Covenant Not to Sue (but
no other portion of such waiver); or (ii) initiating or participating in an
investigation or proceeding conducted by the EEOC.

5.         Executive acknowledges that Executive has been offered but declined a
period of time of at least [21][45] days to consider whether to sign this
General Release and Covenant Not to Sue, which Executive has waived.  Executive
may cancel this General Release and Covenant Not to Sue at any time during the
seven days following the date on which this General Release and Covenant Not to
Sue has been signed (the “Revocation Period”). In order to cancel or revoke





22

--------------------------------------------------------------------------------

 



this General Release and Covenant Not to Sue, Executive must deliver to the
Board of Directors and the Company’s General Counsel of the Company written
notice stating that Executive is canceling or revoking this General Release and
Covenant Not to Sue.  If this General Release and Covenant Not to Sue is timely
cancelled or revoked, none of the provisions of this General Release and
Covenant Not to Sue shall be effective or enforceable, and the Company shall not
be obligated to make the payments to Executive or to provide Executive with the
benefits identified in Section 1(d) of the Employment Agreement, unless and
until the requirements with respect thereto are met.  Executive acknowledges
that, even if this General Release and Covenant Not to Sue is not executed or is
cancelled or revoked by Executive, the provisions of the Employment Agreement
that otherwise by their terms survive termination of Executive’s employment
shall remain in full force and effect.

6.         This General Release and Covenant Not to Sue does not constitute an
admission of liability or wrongdoing of any kind by the Company or its
Affiliates.

7.         The invalidity or unenforceability of any provision or provisions of
this General Release and Covenant Not to Sue shall not affect the validity or
enforceability of any other provision of this General Release and Covenant Not
to Sue, which shall remain in full force and effect.  The validity,
interpretation, construction and performance of this General Release and
Covenant Not to Sue shall be governed by the laws of the State of Florida
without regard to its conflicts of law principles, and the provisions of Section
[5A] of the Employment Agreement shall apply mutatis mutandis.

8.         EXECUTIVE ACKNOWLEDGES AND AGREES THAT EXECUTIVE HAS READ THIS
GENERAL RELEASE AND COVENANT NOT TO SUE CAREFULLY, HAS BEEN ADVISED BY THE
COMPANY TO, AND HAS IN FACT, CONSULTED AN ATTORNEY, AND FULLY UNDERSTANDS THAT
BY SIGNING BELOW EXECUTIVE IS GIVING UP CERTAIN RIGHTS WHICH EXECUTIVE MAY HAVE
TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE RELEASEES, AS DESCRIBED IN SECTION 1
OF THIS GENERAL RELEASE AND COVENANT NOT TO SUE AND THE OTHER PROVISIONS
HEREOF.  EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS NOT BEEN FORCED OR PRESSURED
IN ANY MANNER WHATSOEVER TO SIGN THIS GENERAL RELEASE AND COVENANT NOT TO SUE,
AND EXECUTIVE AGREES TO ALL OF ITS TERMS VOLUNTARILY.

IN WITNESS WHEREOF, Executive has caused this General Release and Covenant Not
to Sue to be executed as of the date shown below.

 

EXECUTIVE

 

 

 

 

 

[Name]

 

 

 

Date:

 

NOT TO BE EXECUTED PRIOR

 

TO TERMINATION OF EMPLOYMENT

 

23

--------------------------------------------------------------------------------